Citation Nr: 9932765	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a 
stress fracture of the left foot.  

2. Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
December 1973, August 1990 to August 1991, September 1991 to 
July 1992, and August 1993 to December 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran was previously denied service connection for 
residuals of a stress fracture of the left foot in a June 
1976 rating decision.  In a letter the following month, he 
was notified of the RO's action and advised of his right to 
appeal.  The veteran did not perfect an appeal to the adverse 
decision and, under the law, it became final.

In December 1994, the veteran sought to reopen his claim for 
entitlement to service connection for residuals of a stress 
fracture of the left foot.  The present appeal arises from a 
September 1995 rating decision, in which the RO determined 
that new and material evidence had not been submitted to 
warrant reopening the veteran's claim.  The veteran filed an 
NOD in February 1996, and an SOC was issued by the RO in 
March 1996.  In May 1996, the veteran filed a substantive 
appeal.


In August 1996, the veteran testified before a hearing 
officer at the VARO in Buffalo.  Supplemental statements of 
the case (SSOC's) were issued in September 1998 and January 
1999.  

The Board notes that the issue of a rating in excess of 20 
percent for residuals of a left ankle disorder will be 
discussed in the Remand section of this decision.  
Furthermore, during his personal hearing in August 1996, the 
veteran presented an informal claim of service connection for 
a left hip disorder.  While not before us at this time, it is 
referred to the RO for additional development as is deemed 
warranted.  


FINDINGS OF FACT

1. Service connection for residuals of a stress fracture of 
the left foot was denied in a June 1976 rating decision.  
The veteran was notified of the decision, and did not 
perfect an appeal; thus, under the law, that decision 
became final.  

2. The evidence introduced into the record, since the June 
1976 rating decision which denied service connection for 
residuals of a stress fracture of the left foot, is 
duplicative or cumulative of evidence previously 
considered, or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for residuals of stress fracture of the 
left foot is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects a 
"Replacement" medical examination in October 1973, while 
the veteran was at the Marine Corps Recruit Depot at Parris 
Island.  In the Report of Medical Examination, the veteran 
was noted to have a stress fracture of the left foot.  In a 
subsequent Report of Medical Examination for "RAD" (release 
from active duty) purposes in November 1973, there were no 
clinical findings with respect to residuals of a stress 
fracture of the left foot.  

Thereafter, in March 1976, the veteran filed claims for 
service connection, inter alia, for a left foot disorder and 
a left ankle disorder.  In April 1976, he underwent a VA 
medical examination, during which he complained of pain in 
his left foot.  The examiner noted that the veteran had 
sustained a stress fracture to the foot in service.  On 
clinical evaluation, there was a full range of motion of the 
left ankle and subtalar joints.  There was no heel cord 
tightness, no pronation, and no plantar callosities.  The 
examiner's diagnosis noted that no discernable abnormalities 
were found with respect to the veteran's left foot or ankle.  

In a June 1976 rating decision, the RO denied the veteran's 
claim for service connection of residuals of a stress 
fracture of the left foot.  The veteran filed an NOD in July 
1976, noting that, while in boot camp, he had been assigned 
to a medical rehabilitation platoon for a stress fracture in 
his left foot.  He also noted that, while at Camp Lejeune, 
NC, he had been treated for a fractured metatarsal.  The 
veteran did not subsequently perfect his appeal, and the 
decision became final.  

In December 1994, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), in which he 
requested that his claims be reopened.  In support of his 
claims, he submitted VA and non-VA medical records, as well 
as personnel records from his periods of active duty.  This 
evidence reflected that, in October 1992, the veteran had 
been participating in a game of volleyball when he twisted 
his left ankle and fell onto his left hip.  A radiographic 
study of the left ankle taken at Geneva General Hospital a 
few days later had revealed diffuse soft tissue swelling 
overlying the lateral malleolus.  There was also a fracture 
of the distal fibula.  Also that month, the veteran was 
examined by Gary Russotti, M.D.  Dr. Russotti noted that 
examination of the veteran's left ankle revealed some mild 
diffuse swelling with mild tenderness over the deltoid 
ligament and moderate tenderness over the anterior 
talofibular ligament.  The veteran's ankle exhibited a full 
range of motion, with good strength and no instability, and 
the neurovascular status was intact.  Dr. Russotti also 
reported that an X-ray of the left ankle revealed what 
appeared to be an old avulsion fracture off the distal tip of 
the fibula, with no acute fracture noted.  The doctor's 
impression was a grade I sprain of the lateral ligaments of 
the left ankle.  

Additional records submitted reflected a treatment report 
from the VA outpatient clinic (VAOPC) in Rochester, dated in 
August 1994.  The veteran was noted to complain of continued 
pain in the region of the fracture site of the left fibula.  
He also complained of a knife-like sensation, somewhat more 
proximally to the end of the fibula in the lower part of the 
calf laterally on ambulation.  Upon clinical evaluation, the 
veteran's gait was antalgic on the left, and weight was noted 
to be quickly shifted off the left ankle.  The veteran was 
able to heel and toe walk, and demonstrated full lower 
extremity strength upon functional testing.  The left ankle 
did not exhibit any warmth, swelling, tenderness, or redness.  
There was point tenderness just distal to the distal aspect 
of the left fibula, on deep palpation.  Range of motion was 
within normal limits.  The examiner's diagnosis was status 
post left distal fibular fracture and lateral collateral 
ligament sprain, as well as chronic pain syndrome.  

A bone scan conducted later that month, August 1994, at the 
VA Medical Center (VAMC) in Batavia, was reported to reveal a 
relative decrease in perfusion and uptake in the left ankle, 
most consistent with the late stage of reflex sympathetic 
dystrophy syndrome or possible gait-related changes from 
favoring the right ankle on ambulation.  Mild degenerative 
changes were also seen in the left ankle joint, with no other 
abnormalities identified.  

In March 1995, the RO received VAOPC Rochester medical 
records, dated from December 1994 to January 1995.  In 
particular, a progress record, dated in January 1995, noted 
the veteran's complaints of pain in his left ankle.  On 
clinical evaluation of the left anterior portion of the 
lateral collateral ligament, there was tenderness to 
palpation.  No abnormal fluid collections could be palpated 
at the time, and the subtalar and ankle joints had a normal 
range of motion.  The examiner's impression was chronic 
strain, left lateral collateral ligament of the ankle.  In 
addition, an MRI of the veteran's left ankle revealed fluid 
in the tendon sheath surrounding the flexor digitorum longus 
tendon.  The amount seen was noted to be slightly prominent, 
and to possibly represent an element of tenosynovitis.  

In April 1995, the veteran was medically examined for VA 
purposes.  He reported his medical history with respect to 
his left foot and ankle, noting that, since his separation 
from active service, he had been treated with cortisone 
injections in the area of the left foot and ankle, which had 
not brought him relief.  The veteran also reported that, in 
October 1993, he had felt a snapping sensation plus pain in 
his left ankle while walking down a corridor.  His current 
subjective complaint was of a dull constant pain in his left 
foot which was aggravated by increased use.  On examination, 
the veteran was noted to walk with a mild limp, but otherwise 
there was no swelling, deformity, tenderness or other 
impairment of the ankle joint.  The veteran's foot and left 
ankle were noted to have a full range of motion.  The 
examiner's impression was probable tenosynovitis of one of 
the muscles in the left foot, with no evidence of fracture of 
either foot bones or distal fibula.  

In August 1995, the RO received copies of the veteran's 
active duty medical records.  They reflect in particular, 
that, during an enlistment medical examination for the Army 
National Guard in September 1988, no complaints, findings, or 
diagnoses were noted with respect to the veteran's left foot 
or ankle.  During a retention physical examination in June 
1992, in his Report of Medical History, the veteran 
complained of having had or at that time having foot trouble, 
as well as broken bones.  In a Report of Medical Examination, 
that same date, upon clinical evaluation, no abnormalities 
with respect to the veteran's left foot or ankle were found.  

In a September 1995 rating decision, the RO service connected 
the veteran for residuals of a left ankle injury, and 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim seeing service 
connection for residuals of a stress fracture of the left 
foot.  

In February 1996, the veteran filed an NOD, in which he 
contended that the problem with his left foot was causing him 
a great deal of pain, and also causing secondary problems 
with his left leg, left knee, left hip, pelvic area, lower 
back, and upper spine.  In a subsequently filed VA Form 9 
(Appeal to the Board of Veterans' Appeals), dated in May 
1996, the veteran reported that the problem with his left 
foot was proximately due to his service-connected left ankle 
disability.  He noted that, because of his left ankle injury, 
he had not been able to walk properly on his left foot.  He 
stated that pain and discomfort were daily occurrences.  

In addition, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), also dated in May 1996, in 
which he reported that, in April 1996, his left ankle and 
foot had been placed in a cast up to his left knee.  He also 
submitted a statement from David Heffer, D.C., dated in 
February 1996.  Dr. Heffer noted the veteran's reported 
complaints of pain in the area of the left acetabulum and 
buttock, down the lateral aspect of the left thigh and calf 
to the lateral aspect of the ankle, for approximately seven 
years.  On examination, the veteran was noted to have a 
slight loss of the left arch which caused a left foot/ankle 
pronation, as well as external tibial rotation, and caused 
the fibula to move in a posterior, lateral, and superior 
direction.  Dr. Heffer's diagnosis included pain in the 
ankle/foot and intersegmental dysfunction of the ankle/foot.  
He further noted that, in his opinion, the continuing hip, 
ankle, and low back pain were directly related to the loss of 
arch in the veteran's left foot, and that the veteran should 
be fitted with orthotics.  

In July 1996, the RO received additional medical records from 
Dr. Heffer, dated from November 1995 to July 1996.  These 
records noted the veteran's complaints of pain with respect 
to his left ankle and foot.  In addition, in August 1996, the 
RO received an additional statement from Dr. Heffer, which 
reiterated findings and comments from a statement dated in 
February 1996. 

Also in August 1996, the veteran testified before a hearing 
officer at the VARO in Buffalo.  He reported that his left 
foot changed color (reddish to black and blue), and that he 
had had a cast placed on the left leg, running from his foot 
to his knee.  The veteran also stated that a doctor believed 
that, when the left ankle was injured playing volleyball, the 
veteran might have split the ankle tendons lengthwise.  The 
doctor was interested in doing exploratory surgery to find 
out if that was the case.  In addition, the veteran stated 
that it was difficult staying on his feet for long periods of 
time at work, and that pain in his foot and ankle kept him 
from completing his assigned duties as a truck driver in the 
National Guard.  Furthermore, the veteran noted that he 
hadn't had a problem with his left foot until he injured his 
left ankle.  

In January 1997, the RO received VAOPC Rochester treatment 
records, dated from January 1995 to January 1997.  These 
records noted the veteran's complaints and treatment for left 
ankle and foot pain.  In particular, examinations of the 
veteran's ankle revealed a full range of motion, with no 
abnormalities found on X-ray.  A radiographic study of the 
veteran's left and right feet revealed no evidence of recent 
fracture or dislocation, although there was a question of an 
old healed second metatarsal fracture.  No soft tissue 
abnormality was visualized.  In addition, the treatment 
records revealed diagnoses of chronic lateral ligamentous 
strain of the left ankle, flexible bilateral mild flat foot, 
mild reflex sympathetic dystrophy (RSD), and possible 
peroneus brevis tendon tear.  

Thereafter, the RO received VAOPC Rochester radiographic 
studies pertaining to the veteran's pelvis, left hip, and 
left ankle, dated in February 1998.  As for the veteran's 
left ankle, no bone or soft tissue abnormality was seen.  

In a September 1998 rating decision, the veteran's disability 
rating for residuals of a left ankle injury was increased to 
20 percent.  He was also denied service connection for a left 
foot disorder, claimed as secondary to his service-connected 
residuals of a left ankle disability.  Furthermore, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's previously denied claim of 
service connection for residuals of a stress fracture of the 
left foot.  

In October 1998, the veteran again underwent VA medical 
examination.  He reported his medical history with respect to 
treatment for his left ankle, and noted that exploratory 
surgery had been scheduled for his ankle, postponed, and then 
never done.  He also indicated that he was currently being 
treated by a podiatrist.  The veteran complained of pain, 
weakness, stiffness, instability/giving away, locking, 
fatigability, lack of endurance, heat and redness, and 
occasional swelling.  He reported that he experienced daily 
flare-ups of his pain, which could last several hours or 60 
percent more severe than his average.  Precipitating factors 
were excessive walking or use of the ankle, with alleviating 
factors being Naprosyn and rest.  The veteran reported he had 
a 100 percent functional impairment during a flare-up, which 
would make it impossible for him to walk.  He indicated that 
he used orthotics and walked with a cane.  He also indicated 
that his left fibula "pops out" all the way from below his 
knee down to his ankle.  On clinical evaluation, the ankle 
was reported as normal looking.  There was no swelling, local 
tenderness, erythema, or warmth.  Dorsiflexion was a full 10 
degrees, with plantar flexion a full 45 degrees.  A 
radiographic study of the left ankle revealed a possible 
post-traumatic bony defect of the medial aspect of the tip of 
the lateral malleolus.  The examiner's diagnosis was 
tenosynovitis in the area of the left leg.  

In November 1998, the veteran submitted a statement in which 
he reported on all the physical problems he was experiencing.  
With respect to his left foot and ankle, he reported that his 
foot locked up on him, causing pain, especially in the area 
of the left metatarsal.  He noted that he used an ankle brace 
and orthotics.  The veteran also reported that sometimes his 
fibula slipped out of place, that he experienced pain in his 
muscles and tendons, that he experienced pain in his feet and 
ankles after walking, and that his left foot felt cold and 
was sometimes numb.  

II.  Analysis

The veteran was previously denied service connection for a 
left foot disorder by the RO, in a June 1976 rating decision.  
In order to reopen his claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the June 1976 decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) had previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
residuals of a stress fracture of the left foot, is that 
which has been submitted since the RO entered its decision on 
this matter in June 1976.  

Evidence submitted since the final RO decision entered in 
1976 includes:

1. Geneva General Hospital radiographic study, dated 
in October 1992.  
2. Medical report from Gary Russotti, M.D., dated in 
October 1992.  
3. VAOPC Rochester treatment records and radiographic 
reports, dated from August 1994 to February 1998.  
4. VAMC Batavia bone scan report, dated in August 
1994.  
5. Reports of VA examination, dated in April 1995 and 
October 1998.  
6. Medical reports and treatment records from David 
Heffer, D.C., dated from November 1995 to August 
1996.  
7. Active duty medical records.  
8. Transcript of personal hearing, dated in August 
1996.  
9. Personal statements submitted by the veteran.  

After a review of the record, the Board finds that none of 
the evidence added to the file since June 1976 is new and 
material evidence sufficient to warrant reopening the 
veteran's claim for residuals of a stress fracture of the 
left foot.  In this regard, we note that the clinical 
evidence, in the form of VA and non-VA medical reports and 
statements, reflects, in particular, the veteran's treatment 
for left ankle and foot pain.  However, none of this evidence 
provides a nexus statement relating any current pain or other 
disorder to the veteran's stress fracture of his left foot in 
1973.  See McManaway v. West, ___ Vet.App. ___, No. 97-280, 
slip op. at 8 (Sept. 29, 1999), noting that, even where a 
veteran asserts continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition . . . ."

Moreover, on VA examination in April 1995, the veteran's left 
foot was noted to have a full range of motion.  The 
examiner's impression was probable tenosynovitis of one of 
the muscles in the left foot.  A VAOPC Rochester radiographic 
study of the veteran's left foot in May 1996 revealed no 
recent fracture or abnormality, although there was a question 
of an old healed second metatarsal fracture.  A review of the 
veteran's additional active duty medical records does not 
reveal treatment for residuals of a stress fracture of the 
left foot.  Furthermore, at his personal hearing, the veteran 
reported that he had not really had that much of a problem 
with his left foot until he had broken his ankle in 1992. 

The Board also notes that the veteran's lay assertions, which 
are documented in his submitted written statements, although 
they may be sincerely felt, do not constitute competent 
medical evidence sufficient to reopen a claim.  See Bostain 
v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).

In summary, the Board finds that the evidentiary items are 
not new and material, based upon the fact that they are 
either cumulative, or do not bear directly and substantially 
upon the specific matter under consideration, as required by 
38 C.F.R. § 3.156(a).  That is, they do not provide 
competent, i.e., medical evidence, that the veteran currently 
suffers from a residual pain or additional left foot disorder 
directly attributable to the stress fracture that was 
incurred in service.  Thus, none of the medical evidence 
received since the previous final rating decision in 1976 
changes the previous analysis in any way.  Therefore, under 
the facts of this case, it does not appear that the Board 
should reach the final criterion of well-groundedness in the 
regulation; however, assuming it could be applied, we would 
be compelled to point out that, for the same reasons 
discussed above, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  We thus conclude that new 
and material evidence to reopen the veteran's claim for 
service connection for residuals of a stress fracture of the 
left foot has not been presented.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for residuals of a stress 
fracture of the left foot, the claim may not be reopened.  


ORDER

New and material evidence has not been presented to reopen 
the veteran's claim of service connection for residuals of a 
stress fracture of the left foot, and the claim is denied.  

REMAND

As to his claim for an increased rating, the veteran has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his residuals of a left ankle 
disorder are more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

Under applicable regulations, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  The 
decision as to which diagnostic code should be applied in a 
given case is for the RO and the Board.  See Bierman v. 
Brown, 6 Vet.App. 125 (1994); Butts v. Brown, 5 Vet.App. 532 
(1993) (en banc).  However, the rationale for selecting a 
specific diagnostic code must be explained.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

Pursuant to section 4.20, the veteran's disability from 
residuals of a left ankle disorder has been rated as 20 
percent disabling under the provisions of diagnostic codes 
(DC) 5024, "Tenosynovitis," and 5276, "Flatfoot, 
acquired," in the Schedule for Rating Disabilities, at 38 
C.F.R. § 4.71a.  

As is noted in the Factual Basis section of this decision, 
the veteran has consistently complained of pain in his left 
ankle and foot since he severely twisted his left ankle in 
October 1992.  At his personal hearing, he reported that the 
pain in his left foot was caused by his left ankle.  In a 
September 1998 rating decision, the RO denied the veteran's 
claim of service connection for a left foot disorder as 
secondary to his service-connected residuals of a left ankle 
disorder.  However, as is noted above, the RO has co-rated 
the veteran's residuals of a left ankle disorder with a 
diagnostic code that is used for evaluating disabilities of 
the foot.  Furthermore, the RO, in its September 1998 rating 
decision, increased the veteran's disability rating for 
residuals of a left ankle disorder, based upon consideration 
of DC 5276 for flatfoot.  

During the most recent VA medical examination in October 
1998, the examiner made findings with respect to the 
veteran's left ankle, but never addressed any foot related 
residuals associated with the veteran's left ankle 
disability, nor was a clinical evaluation of the veteran's 
left foot conducted.  We are cognizant that none of the 
evidence reflects a medical examination determining the 
degree, if any, of the veteran's functional impairment, with 
respect to his left ankle disorder and its residuals, 
attributable to his left foot.  Furthermore, the Board is not 
competent to ascertain the degree to which a disability has 
manifested itself, or how much pain the veteran is 
experiencing, or any associated functional loss, without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).

Therefore, given the veteran's complaints of chronic foot 
pain associated with his residuals of a left ankle 
disability, the rating of the veteran's disability based on 
the schedular criteria for flatfoot, and the lack of an 
evaluation of the veteran's left foot during his most recent 
VA medical examination, the Board believes the veteran should 
undergo an additional medical examination to better assess 
his current level of disability attributable to his left 
foot.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
increased rating claim for residuals of a left ankle 
disorder, is remanded to the RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for his residuals of a left 
ankle disorder since January 1997.  The RO 
should request that the veteran furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment records, 
and any additional VA medical records not 
already on file which may exist, and 
incorporate them into the claims folder.  


2. The veteran should be scheduled for a 
medical examination to evaluate the nature 
and extent of his residuals of a left 
ankle disability.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  A notation that such review was 
undertaken should be made in the 
examination report.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should clinically evaluated the 
veteran's left foot and ankle, and report 
on residual pain or other disorders found 
specifically in those anatomical areas, if 
any, that are residuals of his severe 
twisting of his left ankle in October 
1992.  The examiner should also comment on 
the effect any such residuals identified 
have on the veteran's functional ability, 
i.e., whether there is any functional loss 
in the left foot or ankle due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim, with particular 
consideration of the provisions of 38 
C.F.R. § 4.40.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals








